Name: Commission Regulation (EC) No 1786/1999 of 12 August 1999 determining the extent to which applications for import licences submitted in July 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and Slovenia may be accepted
 Type: Regulation
 Subject Matter: European construction;  tariff policy;  processed agricultural produce;  Europe
 Date Published: nan

 EN Official Journal of the European Communities13. 8. 1999 L 213/11 COMMISSION REGULATION (EC) No 1786/1999 of 12 August 1999 determining the extent to which applications for import licences submitted in July 1999 for certain products in the milk and milk products sector under the schemes provided for in the Europe Agreements between the Community and Slovenia may be accepted THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 2508/97 of 15 December 1997 laying down detailed rules for the applica- tion to milk and milk products of the schemes provided for in the Europe Agreements between the Community and the Republic of Hungary, the Republic of Poland, the Czech Republic, the Slovak Republic, Bulgaria, Romania and Slovenia and the Agreements on free trade between the Community and the Baltic States (1), as last amended by Regulation (EC) No 1643/1999 (2), and in particular Article 4(4) thereof, Whereas the applications for import licences submitted for the products listed in Regulation (EC) No 2508/97 exceed the quantities available for certain products; whereas allocation coefficients should therefore be set for the period 1 July to 31 December 1999 for certain quantities applied for, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences submitted for the period 1 July to 31 December 1999 pursuant to Regulation (EC) No 2508/97, shall be accepted for Slovenia and by product covered by the CN codes set out in the Annex for the quant- ities applied for, multiplied by the allocation coefficients shown. Article 2 This Regulation shall enter into force on 13 August 1999. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 August 1999. For the Commission Monika WULF-MATHIES Member of the Commission (1) OJ L 345, 16.12.1997, p. 31. (2) OJ L 195, 28.7.1999, p. 5. EN Official Journal of the European Communities 13. 8. 1999L 213/12 ANNEX Products originating in the Republic of Slovenia CN codes and products 0402 10 0402 21 0403 10 Yoghurts 0406 90 Other cheeses Allocation coefficients 0,0079  0,0165